                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

UNITED STATES OF AMERICA                             )
                                                     )      Nos. 1:13-cr-89-013
v.                                                   )
                                                     )      Judges Mattice/Steger
REGINALD D. OAKLEY                                   )

                               MEMORANDUM AND ORDER

        REGINALD D. OAKLEY (“Defendant”) came before the Court for an initial appearance
on March 6, 2019, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on
the Petition for Warrant for Offender Under Supervision (“Petition”)[Doc. 915].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment to
the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED attorney Clay Whittaker to represent Defendant.

       Defendant was furnished with a copy of the Petition, and had an opportunity to review that
document with his attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of his counsel. In addition, AUSA Kevin Brown
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
he understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. After conferring with his counsel, Defendant
requested a preliminary hearing and a detention hearing. The Court was able to accommodate
this request without delay and the parties moved immediately into the preliminary hearing and the
detention hearing.

        The Government relied upon the allegations in the Petition [Doc. 915]. The Petition
includes a recitation of the violation of conditions of supervision committed by Defendant, to wit,
“[T]he defendant shall not possess a firearm, destructive device or any other dangerous weapon.”
The Petition further sets forth a summary of facts indicating that Defendant was involved in a
struggle for possession of a firearm with his then-girlfriend, Katrina Holloway, in July 2017,

                                                1
during which struggle the firearm discharged and Ms. Holloway sustained a fatal injury. Based
on a police investigation and report concerning that incident, the Probation Officer concluded that
Defendant was in possession of a firearm.

         Attorney Whitaker called Steven Moore as a witness. Steven Moore is the attorney who
defended Defendant Reginald Oakley with respect to the criminal charges brought against him in
the Criminal Court of Hamilton County, Tennessee. Attorney Moore testified that a Hamilton
County Jury found Mr. Oakley not guilty of all charges (i.e., second-degree murder and employing
a firearm during a dangerous felony offense) related to Ms. Holloway’s death at the conclusion of
the trial on March 1, 2019. The undersigned accepts the jury’s conclusions that Defendant was
not guilty of the charges asserted against him by the State of Tennessee.

        Attorney Moore also testified that Ms. Holloway’s son, “PJ” (11 years old at the time of
the incident, 13 years old now), provided a pretrial statement to the authorities and testified at trial
that he had seen Defendant holding and handling a handgun in Ms. Holloway’s residence prior to
the incident which led to her death. The State of Tennessee did not charge Defendant with any
offense relating to simple possession of a firearm. Consequently, the jury made no finding as to
whether Defendant possessed a firearm.

       United States Probation Officer Derek Beamer was also called as a witness and testified to
information contained in the Petition. Counsel for both sides were then given an opportunity to
argue for and against probable cause and detention.

        The undersigned is obligated to start with the rebuttable presumption that Defendant is a
danger to any other person or to the community and that he poses a risk of flight. Based on the
evidence adduced at the hearing, the Court concludes that there is evidence that Defendant was in
possession of a firearm—at least while he was at Ms. Holloway’s residence—as witnessed by her
young son prior to Ms. Holloway’s death. And, although Defendant was acquitted of the charges
that he shot Ms. Holloway, the jury made no finding as to whether he was in possession of a firearm
prior to Ms. Holloway’s death or even during the event that led to Ms. Holloway’s death. To the
contrary, the decedent’s son testified under oath that he did see Defendant in possession of a
firearm.

        The Court finds that probable cause exists to support the violation of a condition of
supervised release set forth in the Petition. The Court further finds that Defendant has not carried
the burden of establishing by clear and convincing evidence that he does not pose a danger to any
other person or to the community. No evidence was presented to suggest that Defendant is a risk
of flight, and the Court makes no such finding.

       Consequently, the Court GRANTED the Government’s oral motion to detain Defendant
pending disposition of the Petition or further order of this Court.



                                                   2
It is, therefore, ORDERED that:

   1. Counsel for Defendant and the Government shall confer and make best
      efforts to submit to United States District Judge Mattice a proposed Agreed
      Order with respect to an appropriate disposition of the Petition for Warrant
      for Offender Under Supervision.

   2. In the event counsel are unable to reach agreement with respect to an
      appropriate disposition of the Petition for Warrant for Offender Under
      Supervision, they shall request a hearing before United States District Judge
      Mattice.

   3. The Government’s motion that Defendant be DETAINED WITHOUT
      BAIL pending further Order of this Court is GRANTED.

ENTER.


                                     /s/ Christopher H. Steger
                                     UNITED STATES MAGISTRATE JUDGE




                                        3
